222 F.3d 390 (7th Cir. 2000)
Richard Goldwasser, et al.,  individually and on behalf of  all others similarly situated, Plaintiffs-Appellants,v.Ameritech Corporation, Defendant-Appellee.
No. 98-1439
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 30, 1999Decided July 25, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 C 6788--Charles P. Kocoras, Judge.
Before Ripple, Diane P. Wood, and Evans, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
The  Telecommunications Act of 1996, Pub. L. 104-104,  110 Stat. 56 (1996), codified at 47 U.S.C. sec.  151 et seq., represents a comprehensive effort by  Congress to bring the benefits of deregulation  and competition to all aspects of the  telecommunications market in the United States,  including especially local markets. But progress  and change in such a complex industry do not  occur overnight, and Congress accordingly  entrusted the Federal Communications Commission  (FCC) and the state public utility commissions  with the task of overseeing the transition from  the former regulatory regime to the Promised Land  where competition reigns, consumers have a wide  array of choice, and prices are low.


2
The antitrust laws for more than 110 years have  served much the same purpose for the entire  economy. The question that confronts us here is  how and where these two competition-friendly  regimes intersect. Consumers in most of the  states served by Ameritech Corporation brought  this suit under the monopolization provision of  the Sherman Act, 15 U.S.C. sec. 2 (1994),  claiming that Ameritech has been violating both  the antitrust laws, as it has moved through the  deregulation process mandated by the  Telecommunications Act (which we will usually  call "the 1996 Act" for short), and the 1996 Act  itself. The district court dismissed their case,  never reaching their effort to bring it as a  class action, on the ground that they lacked  standing to complain about Ameritech's alleged  footdragging and obstructive behavior. We have  concluded that the district court was correct to  dismiss the plaintiffs' suit. Our reasons,  however, differ in important respects from those  on which it relied, as we explain below.


3
* Plaintiffs-appellants Richard Goldwasser,  Michael Cohn, Eric Carter, and Richard Lozon are  citizens of Illinois, Wisconsin, Indiana, and  Michigan, respectively. Those states, plus Ohio  (for which there mysteriously was no named class  representative) are the five states in which  defendant Ameritech provides local telephone  service. The Goldwasser plaintiffs (which is what  we will call them here) are consumers of local  telephone services in Ameritech's area. When the  1996 Act was passed, they, like millions of other  telephone customers throughout the country,  looked forward to the same kind of development of  competitive local services that had occurred  several decades earlier in the telephone  equipment, long distance, and enhanced services  markets. When this did not occur as speedily as  they had hoped, they concluded that the fault lay  with Ameritech. Under the 1996 Act, Ameritech has  special responsibilities as the incumbent local  exchange carrier, or ILEC, to cooperate with  potential entrants as they seek to break into the  local services markets. Believing that Ameritech  was flouting its obligations under the 1996 Act  and unlawfully monopolizing under Section 2 of  the Sherman Act, they filed the present suit as  a class action on September 26, 1997.

A.

4
Before turning to the specifics of the  Goldwasser complaint, it is helpful to review  what the 1996 Act was designed to do and how it  went about that task.


5
Voice telephony itself was born with the famous  summons Alexander Graham Bell sent to his  assistant Thomas A. Watson, on March 10, 1876: "Mr. Watson, come here; I want you." George P.  Oslin, The Story of Telecommunications 219  (1992). Just a few days earlier, on March 7,  1876, Bell became the owner of the first patent  for a recognizable telephone, Patent No. 174,465.  After a considerable amount of litigation,  certain patents for improvements to Bell's  original invention were upheld by the Supreme  Court. See United States v. American Bell  Telephone Co., 167 U.S. 224 (1897). Bell and his  backers proved to be even more astute as  businesspeople than they had been as inventors.  They incorporated, and by 1886, a mere decade  after the issuance of Bell's patent, the tree-  like shape of the world-famous Bell Telephone  company was beginning to be recognizable, with  the American Telephone and Telegraph Company  (AT&T) at its trunk. Oslin at 230.


6
Although the Bell company reigned supreme during  the life of the basic patents, when the patents  expired there was a burst of competition from  many independent telephone companies around the  country. This was, however, temporary mergers and acquisitions led to re-consolidation, and by  the time the Communications Act of 1934, ch. 652,  48 Stat. 1064 (1934) (codified as amended in  scattered sections of 47 U.S.C.) (the 1934 Act),  was passed, it was an article of faith that  telephone service, like services furnished by  other public utilities, was a natural monopoly.  Consumer protection was to be achieved by  regulation, which, insofar as it affected local  service, took place at the state level. The FCC  had responsibility for regulating interstate  telephone companies and services.


7
By 1934, the Bell System included operating  companies, long distance services, equipment  manufacturing, and research facilities. AT&T  owned 80% of all the local telephone lines and  services in the United States, and it had a  monopoly lock on long distance service. There  matters stood for some four decades. But, even if  the regulatory picture was static, technology and  markets were not. The natural monopoly assumption  came under increasing attack, especially as it  pertained to long distance services and equipment  manufacturing.


8
In 1974, the United States, through the  Antitrust Division of the U.S. Department of  Justice, sent shock waves through the nation when  it instituted a massive antitrust case against  AT&T. The complaint alleged that AT&T and its  affiliates Western Electric Co. and Bell  Telephone Laboratories had maintained an unlawful  combination for many years among themselves and  with the 22 Bell Operating Companies, or BOCs in  telecom jargon; that they had restricted  competition from other telecommunications systems  and carriers, and from other manufacturers; and  that they had engaged in a host of monopolistic  practices. See [1970-1979 U.S. Antitrust Cases  Transfer Binder] Trade Reg. Rep. (CCH) para.  45,074. Rather early in the litigation, the  district judge who handled the proceedings from  the date of filing until the case was wrapped up  after the passage of the 1996 Act, the Honorable  Harold Greene, rejected the defendants' argument  that the matters raised in the complaint fell  within the exclusive jurisdiction of the FCC and  were thus immune from antitrust scrutiny. See  United States v. American Tel. & Tel. Co., 461 F.  Supp. 1314, 1326-28 (D.D.C. 1978) (AT&T I). In  that opinion, Judge Greene considered the  question whether the communications statutes  conferred an implied immunity from antitrust  regulation on the defendants, and his answer was  no. Both his decision in that case, and the  eventual Modified Final Judgment (MFJ) that  reflected the consent decree reached among the  parties, rested on the simple notion that,  despite the existence of a substantial network of  regulation in the field, there was still plenty  of room for competition. See United States v.  American Tel. & Tel. Co., 552 F. Supp. 131  (D.D.C. 1982) (AT&T II), aff'd sub nom. Maryland  v. United States, 460 U.S. 1001 (1983). Where  competition was possible, the defendants had no  right to use their monopoly power to squelch it.


9
From the time when the consent decree was  approved until the 1996 Act took effect, the  process of opening up telecommunications markets  to competition took place under the supervision  of the district court, which had the task of  administering the MFJ. Apart from its provisions  requiring the break-up of the old Bell System,  which was perhaps the most newsworthy consequence  of the antitrust suit, the MFJ contained  behavioral restrictions on the newly independent  regional BOCs (including Ameritech) and on AT&T  itself. See AT&T II, 552 F. Supp. at 226-28.  These restrictions, which pertained to questions  like the provision of long distance services  outside local access and transport areas, the  furnishing of wireless telephony, and the  development of enhanced services, were designed  to ensure that the former system (under which  competition was distorted by leverage and cross-subsidization between protected, regulated  markets and unregulated markets) did not  reappear.


10
Long before the 1996 Act was passed, however,  it had become clear that comprehensive regulation  of the rapidly advancing telecommunications  markets was not a task well suited to the federal  courts. Thus, one of the first things Congress  did in the 1996 Act was to shift the remaining  authority the district court was exercising under  the MFJ over to the FCC. The 1996 Act itself was  designed to "promote competition and reduce  regulation in order to secure lower prices and  higher quality services for American  telecommunications consumers and encourage the  rapid deployment of new telecommunications  technologies." Preamble to Telecommunications Act  of 1996. As the Supreme Court acknowledged in  AT&T Corp. v. Iowa Utils. Bd., 525 U.S. 366, 371  (1999), and as we have already noted, the  eventual hope is to transform the  telecommunications market from a monopolistic,  regulated one to a vibrant, competitive one.


11
Two sections of the 1996 Act are of central  importance here sec. 251 and 252. They are  both contained in Part II of the statute, which  is entitled "Development of Competitive Markets."  Section 251 sets out detailed rules that  implement the general duty of telecommunications  carriers (as established in the statute) to  interconnect with one another's facilities and  equipment. Each local exchange carrier, or LEC,  has the duty to resell on reasonable and  nondiscriminatory terms, to provide number  portability to the extent technically feasible,  to provide dialing parity to competing providers,  to afford access to rights-of-way, and to  establish reciprocal compensation arrangements  for the transport and termination of  telecommunications. 47 U.S.C. sec. 251(b).


12
Incumbent LECs, or ILECs, have additional duties  under the statute, which are spelled out in sec.  251(c): they must negotiate in good faith to  create the agreements necessary for fulfilling  the subpart (b) duties; they must provide for  "requesting telecommunications carriers"  appropriate interconnections; they must provide  unbundled access to network elements at any  technically feasible point on just, reasonable  and nondiscriminatory terms; they must offer to  aspiring competitors at wholesale rates any  services that they sell at retail; and they must  give reasonable public notice of changes in their  services that would affect others.


13
The 1996 Act contains specific language about  its relation to the federal antitrust laws.  Section 601(b)(1), found at 47 U.S.C.A. sec. 152  Historical and Statutory Notes, provides that ".  . . nothing in this Act or the amendments made by  this Act shall be construed to modify, impair, or  supersede the applicability of any of the  antitrust laws." To similar effect, sec.  601(c)(1) states that "[t]his Act and the  amendments made by this Act shall not be  construed to modify, impair, or supersede  Federal, State, or local law unless expressly so  provided in such Act or amendments."

B.

14
This is the background against which the  Goldwasser plaintiffs filed their class action  complaint. The complaint focuses tightly on the  ILECs' sec. 251 duties. It alleges that Ameritech  controls more than 90% of the markets for local  telephone service in the geographic territories  it covers (basically, the five state-area) and  that it has erected substantial barriers to entry  into those markets. It also alleges that  Ameritech controls a number of so-called  essential facilities, including its telephone  lines, equipment, transmission, and  interconnection stations in the relevant markets.  Ameritech's competitors (i.e. the companies from  whom the plaintiff customers would like to  purchase) are unable to duplicate those  facilities. Ameritech, by engaging in a host of  exclusionary practices made possible by its  monopoly power, is preventing those competitors  from entering the market.


15
The complaint specifies 20 specific exclusionary  or monopolistic practices Ameritech has engaged  in or continues to commit. We detail them here,  because the nature of the complaint sheds  significant light on the extent to which it  implicates pure antitrust theory, the extent to  which it focuses on local markets, and the extent  to which it rests on the 1996 Act:


16
(1)  Ameritech is not providing the same  quality of service to its competitors as it  provides to itself, in violation of sec. 251.


17
(2)  Again in violation of sec. 251, Ameritech  has not given its competitors nondiscriminatory  access to its operational support systems, nor  has it given them access to unbundled elements of  its system on terms equivalent to those Ameritech  enjoys.


18
(3)  Ameritech has failed to provide "dark  fiber" as an unbundled network element, in  violation of the 1996 Act.


19
(4) Ameritech has failed to provide its  competitors access to poles, ducts, conduits, and  rights-of-way on a nondiscriminatory basis, in  violation of sec.sec. 251 and 271.


20
(5)  Ameritech has failed fully to unbundle  its network elements, including local loops,  local transport, and local switching, in  violation of sec. 251(c)(3).


21
(6)  Ameritech's competitors have experienced  undue delays (presumably caused by Ameritech) in  acquiring unbundled elements, and those delays  have precluded them from offering services as  attractive as Ameritech's.


22
(7)  The competitors have also experienced  delays and discrimination as they have sought to  gain access to unbundled loops, in violation of  sec. 251(c)(3).


23
(8)  Ameritech has failed to provide unbundled  access to local transport interoffice  transmission facilities on a nondiscriminatory  basis, in violation of sec. 251(c)(3).


24
(9)  Ameritech has failed to provide local  switching to competitors, in violation of sec.  271(c)(2)(B)(vi).


25
(10)  Ameritech discriminates against  competitors by requiring competitive LECs and  competitors to pay originating and terminating  access charges, when it cannot collect interstate  access charges.


26
(11)  Ameritech has failed to offer or provide  customized routing, which is required to be  provided as part of unbundled local switching.


27
(12)  Ameritech has not provided dialing parity  to competitors for services such as operator  assistance ("0"), directory assistance ("411"),  and repairs ("611"), in violation of sec.  271(c)(2)(B)(xii).


28
(13)  Ameritech has failed to provide access to  its own 911 and emergency services on a  nondiscriminatory basis, in violation of sec.  271(c)(2)(B)(vii)(I).


29
(14)  Ameritech has continued to bill customers  of competitors who have converted from  Ameritech's services, and hence some customers  are being double-billed, thereby harming the  competitors' good will.


30
(15)  Ameritech has failed to provide  interconnection between its network and those of  competitors that is equal to the interconnections  it gives itself, in violation of sec.sec.  251(c)(2) and 271(c)(2)(B)(i).


31
(16)  Ameritech has not complied with sec.  272(b)(3) of the 1996 Act, which requires a BOC  and its interLATA affiliates to have separate  officers, directors, and employees.


32
(17)  Ameritech has failed publicly to disclose  all transactions with sec. 272 affiliates, in  violation of sec. 272(b)(5).


33
(18)  Ameritech has refused to sell to its  competitors, on just, reasonable, and  nondiscriminatory terms, access to components of  its network on an unbundled or individual basis.


34
(19)  Ameritech has refused to sell to its  competitors local telephone services at wholesale  prices that are just, reasonable, and  nondiscriminatory, which prevents the competitors  in turn from offering attractive resale prices to  consumers.


35
(20)  Ameritech has refused to allow its  competitors to connect with its local telephone  network on just, reasonable, and  nondiscriminatory terms.


36
All of these practices, the complaint alleges,  violate both sec. 2 of the Sherman Act, 15 U.S.C.  sec. 2, and the 1996 Act itself. The plaintiffs  sought treble damages for the antitrust  violations, as well as declaratory and injunctive  relief.

C.

37
The district court dismissed the entire case  under Rule 12(b)(6) for failure to state a claim.  It found first that the filed rate doctrine, as  developed in the line of cases beginning with  Keogh v. Chicago & N.W. Ry. Co., 260 U.S. 156  (1922), barred the claims for damages under  either the antitrust laws or the 1996 Act. The  remainder of its discussion therefore pertained  only to the plaintiffs' requests for injunctive  relief. As to that, the court found that the  plaintiffs lacked standing to sue under the  antitrust laws, under the Supreme Court's  decision in Block v. Community Nutrition  Institute, 467 U.S. 340, 351-52 (1984) (no  standing where a suit would severely disrupt a  complex regulatory scheme). Last, it found that  consumer plaintiffs were not entitled to sue to  enforce the duties on ILECs created by the 1996  Act.

II
A.

38
We consider first the propriety of dismissing  the Goldwasser plaintiffs' antitrust claims on a  Rule 12(b)(6) motion. The plaintiffs see this as  a straightforward application of Section 2: Ameritech is a monopolist; Ameritech is engaging  in conduct designed to maintain its monopoly  power, through a variety of exclusionary  practices; and plaintiffs as consumers are  harmed. See generally United States v. Grinnell  Corp., 384 U.S. 563, 570-71 (1966). As consumers  and direct purchasers from Ameritech, they argue,  they clearly have standing to bring this suit  under decisions such as Associated General  Contractors of California, Inc. v. California  State Council of Carpenters, 459 U.S. 519, 539-41  (1983) (general definition of "person injured"  within the meaning of Clayton Act sec. 4, 15  U.S.C. sec. 15) and Illinois Brick Co. v.  Illinois, 431 U.S. 720 (1977) (barring suits by  indirect purchasers). The 1996 Act contains an  antitrust savings provision, and that is the end  of the matter as far as they are concerned.  Neither the filed rate doctrine nor the fact that  the 1996 Act contains specific rules regulating  Ameritech should stand in their way of treble  damages and injunctive relief, on behalf of  themselves and the class they seek to represent.


39
We agree with the plaintiffs part of the way there is nothing in the rules of antitrust  standing that prevents them from suing. But, as  we will show, this case cannot survive as a pure  antitrust suit against Ameritech, freed from the  specific regulatory requirements Congress imposed  in the 1996 Act. Only if Section 2 somehow  incorporates the more particularized statutory  duties the 1996 Act has imposed on ILECs like  Ameritech would Ameritech's alleged failure to  comply with the 1996 Act be, in itself, also an  antitrust violation. In considering whether this  is so, we necessarily make an inquiry similar to  the one in Silver v. New York Stock Exchange, 373  U.S. 341 (1963), about the extent to which  antitrust rules apply in this industry and the  extent to which a different federal statute--the  1996 Act--provides the governing rules of law. If  that inquiry reveals a conflict between the  antitrust laws and the 1996 Act, we would need to  reach the question of implied immunity; if it  shows instead that the two laws are reconcilable,  immunity is beside the point. (This, we believe,  is what the district court was getting at too,  when it turned to Block to justify its dismissal  of the case; its misstep was to use the rhetoric  of standing.)


40
We begin this part of our inquiry with a brief  review of Sherman Act sec. 2, which is the  statute that makes it unlawful to monopolize, to  attempt to monopolize, or to conspire to  monopolize. The Supreme Court has had a number of  occasions on which to address the elements of a  Section 2 monopolization case, most recently in  Eastman Kodak Co. v. Image Technical Services,  Inc., 504 U.S. 451 (1992). There, quoting from  Grinnell, supra, the Court reviewed what it takes  to prove monopolization:


41
The offense of monopoly under sec. 2 of the  Sherman Act has two elements: (1) the possession  of monopoly power in the relevant market and (2)  the willful acquisition or maintenance of that  power as distinguished from growth or development as a consequence of a superior product, business  acumen, or historic accident.


42
504 U.S. at 481, quoting Grinnell, 384 U.S. at  570-71.


43
Few would say that the first element is easily  proved it is exceedingly difficult to prove  market power, or monopoly power, directly, and  the conventional way of proving power by showing  a given share of a properly defined relevant  market can present vexing problems as well. But  the first element is a snap compared to the  second. To demonstrate unlawful acquisition of  monopoly power may not be terribly difficult,  especially if it was born from an unlawful merger  or acquisition, fraud on the Patent Office, or  some other visible misdeed. Proof of unlawful  maintenance of monopoly power, in contrast,  requires courts to make the most subtle of  economic judgments about particular business  practices. As the Supreme Court noted in  Copperweld Corp. v. Independence Tube Corp., 467  U.S. 752 (1984), unilateral conduct must be  approached with the utmost caution, lest the law  forbid desirable, robust competition


44
It is not enough that a single firm appears to  "restrain trade" unreasonably, for even a  vigorous competitor may leave that impression.  For instance, an efficient firm may capture  unsatisfied customers from an inefficient rival,  whose own ability to compete may suffer as a  result. This is the rule of the marketplace and  is precisely the sort of competition that  promotes the consumer interests that the Sherman  Act aims to foster. In part because it is  sometimes difficult to distinguish robust  competition from conduct with long-run  anticompetitive effects, Congress authorized  Sherman Act scrutiny of single firms only when  they pose a danger of monopolization. Judging  unilateral conduct in this manner reduces the  risk that the antitrust laws will dampen the  competitive zeal of a single aggressive  competitor.


45
Id. at 767-68 (footnote omitted).


46
Thus, it is clear that merely being a  monopolist does not violate Section 2. United  States v. Aluminum Co. of America, 148 F.2d 416,  429 (2d Cir. 1945) ("size alone does not  determine guilt; . . . there must be some  'exclusion' of competitors; . . . the growth must  be something else than 'natural' or 'normal;' .  . . there must be a 'wrongful intent,' or some  other specific intent; or . . . some 'unduly'  coercive means must be used"). See also Berkey  Photo, Inc. v. Eastman Kodak Co., 603 F.2d 263,  275 (2d Cir. 1979); United States v. New York  Great Atlantic & Pacific Tea Co., 173 F.2d 79, 87  (7th Cir. 1949). It follows from this, as our  court and others have pointed out from time to  time, that even a monopolist is entitled to  compete; it need not lie down and play dead, as  it watches the quality of its products  deteriorate and its customers become disaffected.  See, e.g., Olympia Equipment Leasing Co. v.  Western Union Telegraph Co., 797 F.2d 370, 375  (7th Cir. 1986); Telex Corp. v. IBM, 510 F.2d  894, 927-28 (10th Cir. 1975).


47
Part of competing like everyone else is the  ability to make decisions about with whom and on  what terms one will deal. When we are considering  distribution chains, or vertical relationships,  the doctrine of United States v. Colgate & Co.,  250 U.S. 300 (1919), comes into play, under which  the Court said (somewhat tautologically,  unfortunately), "[i]n the absence of any purpose  to create or maintain a monopoly, the [Sherman]  act does not restrict the long recognized right  of trader or manufacturer engaged in an entirely  private business, freely to exercise his own  independent discretion as to parties with whom he  will deal." Id. at 307. Tautologies or no, the  Colgate right has received consistent support  from the Supreme Court even for large firms, as  one can see from more recent decisions such as NYNEX Corp. v. Discon, Inc., 525 U.S. 128 (1998),  in which the Court rejected the application of  the per se rule against group boycotts to the  decision of one buyer to favor one supplier over  another, even if the decision was not for a  legitimate business reason. See also Monsanto Co.  v. Spray-Rite Service Corp., 465 U.S. 752, 761  (1984) (reaffirming Colgate in terms).


48
In general, then, even a firm with significant  market power has no duty to deal with certain  suppliers or distributors, unless it can be shown  that its decisions are part of a broader effort  to maintain its monopoly power. What about duties  to deal with competitors, either affirmatively or  by refraining from actions that will exclude them  from the market either by preventing entry or by  forcing incumbents out? The Supreme Court  encountered a competitor case in Aspen Skiing Co.  v. Aspen Highlands Skiing Corp., 472 U.S. 585  (1985). Although the Court ultimately found that  the decision of Ski Company (a firm with monopoly  power) actually to forgo cash revenues and  efficient methods of doing business for the sole  purpose of driving its rival out of the market  amounted to a violation of Section 2, it was  careful to explain the limits on its holding as  well. "Ski Co.," it wrote, "is surely correct in  submitting that even a firm with monopoly power  has no general duty to engage in a joint  marketing program with a competitor." 472 U.S. at  600. "The absence of a duty to transact business  with another firm is, in some respects, merely  the counterpart of the independent businessman's  cherished right to select his customers and his  associates." Id. at 601.


49
This court's decision in Olympia Equipment  Leasing is consistent with the recognition in  Aspen Skiing that monopolists normally do not  need affirmatively to help their competitors.  Monopolists are just as entitled as other firms  to choose efficient methods of doing business  (which is not, recall, what the Ski Company was  doing, and that was why the Court and the jury  were able to spot its conduct for the  exclusionary practice it was). See Olympia  Equipment Leasing, 797 F.2d at 375; Abcor Corp.  v. AM Int'l, Inc., 916 F.2d 924, 929 (4th Cir.  1990); United States Football League v. National  Football League, 842 F.2d 1335, 1360-61 (2d Cir.  1988).


50
With these principles in mind, we turn to the  question whether the Goldwasser plaintiffs had  standing under the antitrust laws to bring their  suit. We conclude that the answer is yes, no  matter which branch of antitrust standing  doctrine one considers. First, as we noted above,  the plaintiffs were direct purchasers from  Ameritech, and their complaint asserts that a  variety of practices in which Ameritech has  engaged and is engaging in have led prices for  those services to be anticompetitively high, in  violation of Section 2. As direct purchasers,  they have no Illinois Brick problem. As people  forced to pay an alleged monopolistic overcharge,  they have described the kind of injury the  antitrust laws are designed to redress, which is  to say they have satisfied the "antitrust injury"  requirement of Brunswick Corp. v. Pueblo Bowl-O-  Mat, Inc., 429 U.S. 477 (1977). They are  consumers, not shareholders, or unions, or others  whose injury is too remote to satisfy Clayton Act  sec. 4; thus, they have standing as the term is  defined in Associated General Contractors, supra.


51
Finally, we think Ameritech is wrong to claim  that the plaintiffs lack standing because they  are attempting to raise third-party rights--the  rights of the competitors. It is true that the  reason the plaintiffs have been injured  (allegedly, of course) implicates the rights of  the competitors not to be excluded from the local  markets through anticompetitive actions of  Ameritech, but that does not make this a jus  tertii case. These plaintiffs want lower prices  and more choice, and they claim that Ameritech (a  monopolist) is doing things to prevent that from  happening. Their theory is a classic exclusionary  acts theory, and in all such cases, the  monopolist's alleged sin is the exclusion of  other competitors from the market. One assumes  that those other competitors are grateful for the  help from the consumer litigation, but that is  incidental. The Goldwasser plaintiffs do not care  in principle which competitors enter their  markets; they just want a competitively  structured local telephone market that will  prevent Ameritech from inflicting antitrust  injury on them. We are satisfied that they are  asserting their own rights, and thus that they have standing.


52
Block, on which the district court relied, does  not require a contrary conclusion. Indeed, Block  did not even involve antitrust standing. The  question there was instead whether ultimate  consumers of dairy products were entitled to  obtain judicial review of milk market orders  issued by the Secretary of Agriculture under the  Agricultural Marketing Agreement Act of 1937, 7  U.S.C. sec. 601 et seq. The consumer plaintiffs  brought their suit under the Administrative  Procedure Act, 5 U.S.C. sec. 701 et seq., but the  Court found that Congress had created a different  scheme for judicial review of marketing orders in  the agricultural marketing legislation, which  excluded the kind of consumer suit the plaintiffs  wanted to bring.


53
Block may offer useful insight into the  Goldwasser plaintiffs' case insofar as they are  trying to assert rights directly under the 1996  Act, but we do not find it helpful for their  antitrust case. Their problem in the antitrust  case is not standing. It is the more fundamental  question whether they have stated a Section 2  claim at all against Ameritech when they accuse  it of failing to comply with its myriad duties  under sec.sec. 251, 252, and 271 of the  telecommunications law.


54
The fundamental fallacy in the plaintiffs'  theory is that the duties the 1996 Act imposes on  ILECs are coterminous with the duty of a  monopolist to refrain from exclusionary  practices. They are not. It would have been  possible for Congress to have passed a statute  that simply lifted the regulatory prohibitions  found in sources such as the Telecommunications  Act of 1934, the MFJ, and other sources, that  barred companies in different parts of the  telecommunications market (i.e. long distance and  local markets, generally speaking) from entering  one another's domains. Anyone who wanted to  compete with an ILEC would have had the burden of  duplicating its physical infrastructure or of  persuading the ILEC to contract with it on  mutually satisfactory terms, but this is the  normal way in which competitive markets work. It  obviously takes much longer to enter a market  that requires huge sunk cost investments before  business is possible, but the success of the  companies that challenged AT&T's hegemony over  long distance shows that it can be done. We might  think of this hypothetical legislative approach  as one involving passive restrictions on the  ILECs, under which they would have been permitted  to compete, but they would have been prohibited  from engaging in affirmatively exclusionary acts  like the efforts of the Ski Company in Aspen  Skiing, or the newspaper company in Lorain  Journal Co. v. United States, 342 U.S. 143  (1951), or the shoe company in both United Shoe  Machinery Corp. v. United States, 258 U.S. 451  (1922), and United States v. United Shoe  Machinery Corp., 110 F. Supp. 295 (D. Mass.  1953), aff'd per curiam, 347 U.S. 521 (1954).


55
In other words, Congress could have chosen a  simple antitrust solution to the problem of  restricted competition in local telephone  markets. It did not. Instead, in an effort to  jump-start the development of competitive local  markets, it imposed a host of special duties on  the ILECs; it entrusted supervision of those  duties to the FCC and the state public utility  commissions; and it created a system of  negotiated agreements through which this would be  accomplished. These are precisely the kinds of  affirmative duties to help one's competitors that  we have already noted do not exist under the  unadorned antitrust laws. See Olympia Equipment  Leasing Co., 797 F.2d at 375; MCI Communications  Corp. v. AT & T, 708 F.2d 1081, 1149 (7th Cir.  1983); United States Football League, 842 F.2d at  1360-61; Catlin v. Washington Energy Co., 791  F.2d 1343, 1348-49 (9th Cir. 1986).


56
It is not our task to assess the wisdom of the  particular measures Congress thought would be  helpful in that process. We have only to  recognize that the duties to which plaintiffs  refer in paragraphs (1) through (20) of their  complaint, which we have set out earlier, go well  beyond anything the antitrust laws would mandate  on their own. A complaint like this one, which  takes the form "X is a monopolist; X didn't help  its competitors enter the market so that they  could challenge its monopoly; the prices I must  pay X are therefore still too high" does not  state a claim under Section 2. The reason is  because the antitrust laws do not impose that  kind of affirmative duty, even on monopolists.


57
To the extent such a duty exists, as the  complaint itself makes clear, it comes from the  1996 Act. We think it both illogical and  undesirable to equate a failure to comply with  the 1996 Act with a failure to comply with the  antitrust laws. It is illogical because there are  countless laws that a firm with market power  might violate that have little or nothing to do  with its position in the market an agricultural  firm might fail to comply with safety or  cleanliness standards applicable to food  processing; a computer processor firm might  violate employment discrimination laws; a  pharmaceutical firm might run afoul of the Food  and Drug Administration's rules for approval of  new drugs. Even if, in some indirect way, those  defalcations helped the firm to maintain its  monopoly, the link is too indirect to support an  antitrust claim. Those other statutory regimes  contain their own penalty structures, and that is  the proper way to address any violations.


58
That leads to our other point, which is that it  would be undesirable here to assume that a  violation of a 1996 Act requirement automatically  counts as exclusionary behavior for purposes of  Sherman Act sec. 2. The 1996 Act in fact has an  elaborate enforcement structure that Congress  created for purposes of managing the transition  from the former regulated world to the hoped-for  competitive markets of the future. Questions  concerning the duties of the ILECs, the state  commissions, and competitors have been coming  before the courts with regularity. See, e.g., MCI  Telecommunications Corp. v. U.S. West  Communications, 204 F.3d 1262 (9th Cir. 2000)  (review of arbitrated agreement, including topics  such as unbundling, co-location of remote  switching units, and cost arrangements); AT&T  Communications Systems v. Pacific Bell, 203 F.3d  1183 (9th Cir. 2000) (reviewing arbitrated  agreement under which competitor sought entry  into ILEC market); Alenco Communications, Inc. v.  FCC, 201 F.3d 608 (5th Cir. 2000) (denying a host  of petitions from local exchange carriers  challenging FCC universal service obligation  rules); GTE South, Inc. v. Morrison, 199 F.3d 733  (4th Cir. 1999) (upholding FCC's rules under the  1996 Act for setting prices for unbundled network  elements and state commission's decision in an  arbitration); Puerto Rico Telephone Co. v.  Telecommunications Regulatory Board of Puerto  Rico, 189 F.3d 1, 12-13 (1st Cir. 1999) (deciding  among other things that review of state  commission's actions under state law relating to  interconnection was not possible under the 1996  Act); Texas Office of Public Utility Counsel v.  FCC, 183 F.3d 393 (5th Cir. 1999) (evaluating  claims pertaining to the universal service  obligation that exists under the 1996 Act,  upholding some parts of the FCC's orders and  striking down others); BellSouth Corp. v. FCC,  162 F.3d 678 (D.C. Cir. 1998) (upholding 1996 Act  restrictions on the BOCs' ability immediately to  provide in-region long distance service); SBC  Communications, Inc. v. FCC, 154 F.3d 226 (5th  Cir. 1998) (upholding the special provisions of  the 1996 Act directed toward the BOCs, relating  to in-region long distance service, equipment  manufacturing, and electronic publishing); and  BellSouth Corp. v. FCC, 144 F.3d 58 (D.C. Cir.  1998) (upholding provisions of 1996 Act that  limit the ability of the BOCs to provide  electronic publishing services). The antitrust  laws would add nothing to the oversight already  available under the 1996 law.


59
Our principal holding is thus not that the 1996  Act confers implied immunity on behavior that  would otherwise violate the antitrust law. Such  a conclusion would be troublesome at best given  the antitrust savings clause in the statute. It  is that the 1996 Act imposes duties on the ILECs  that are not found in the antitrust laws. Those  duties do not conflict with the antitrust laws  either; they are simply more specific and far-  reaching obligations that Congress believed would  accelerate the development of competitive  markets, consistently with universal service  (which, we note, competitive markets would not  necessarily assure).


60
The only question that remains under the  antitrust part of the case is whether anything  the plaintiffs have alleged can be divorced from  its 1996 Act context such that it states a free-  standing antitrust claim for Rule 12(b)(6)  purposes. The plaintiffs have argued that they  have such claims they point to their allegations  that Ameritech (a monopolist) controlled certain  essential facilities and refused unreasonably to  provide access for others to those facilities.  They refer to the antitrust theory that began  with United States v. Terminal Railroad Ass'n,  224 U.S. 383 (1912), and that the Supreme Court  developed further in Associated Press v. United  States, 326 U.S. 1 (1945).


61
It is true that paragraph 37 of the complaint  asserts that Ameritech "dominates and controls an  essential facility, which consists of its  telephone lines, equipment, and transmission and  interconnection stations in the relevant market,"  and paragraph 38 asserts that Ameritech's  competitors are practically and reasonably unable  to duplicate those essential facilities. The  complaint also alleges that Ameritech has refused  to deal with its competitors on just, reasonable,  and nondiscriminatory terms. Nevertheless, when  one reads the complaint as a whole these  allegations appear to be inextricably linked to  the claims under the 1996 Act. Even if they were  not, such a conclusion would then force us to  confront the question whether the procedures  established under the 1996 Act for achieving  competitive markets are compatible with the  procedures that would be used to accomplish the  same result under the antitrust laws. In our  view, they are not. The elaborate system of  negotiated agreements and enforcement established  by the 1996 Act could be brushed aside by any  unsatisfied party with the simple act of filing  an antitrust action. Court orders in those cases  could easily conflict with the obligations the  state commissions or the FCC imposes under the  sec. 252 agreements. The 1996 Act is, in short,  more specific legislation that must take  precedence over the general antitrust laws, where  the two are covering precisely the same field.


62
This is not the kind of question that requires  further development of a factual record, either  on summary judgment or at a trial. We therefore  agree with the district court that it was proper  for resolution under Rule 12(b)(6). There are  many markets within the telecommunications  industry that are already open to competition and  that are not subject to the detailed regulatory  regime we have been discussing; as to those, the  antitrust savings clause makes it clear that  antitrust suits may be brought today. At some  appropriate point down the road, the FCC will  undoubtedly find that local markets have also  become sufficiently competitive that the  transitional regulatory regime can be dismantled  and the background antitrust laws can move to the  fore. Our holding here is simply that this is not  what Congress has mandated at this time for the  ILEC duties that are the subject of the  Goldwasser complaint. The district court thus  correctly rejected the plaintiffs' antitrust  theory.

B.

63
Plaintiffs still have another arrow in their  quiver, which is their claim under the 1996 Act  itself. No one ever suggested that they lacked  standing to bring that action, and it obviously  does not raise the problems of conflicting  statutory schemes that the antitrust theory does.  But they face a different problem here. The 1934  Act permits a lawsuit for damages to be brought  by "[a]ny person claiming to be damaged by any  common carrier subject to the provisions of this  chapter," 47 U.S.C. sec. 207, and it makes  carriers liable to such plaintiffs for "the full  amount of damages sustained in consequence of any  such violation," together with attorney's fees,  47 U.S.C. sec. 206. As consumers, however, their  lawsuit for damages boils down to a claim for  overcharges Ameritech has been able to impose  upon them, as a result of its failure to carry  out its responsibilities under the 1996 Act.


64
The district court concluded that the filed  rate doctrine, which bars courts from re-  examining the reasonableness of rates that have  been filed with regulatory commissions, precluded  this kind of consumer action. In Keogh, supra,  the Supreme Court explained that the courts'  ability to determine the reasonableness of rates  is limited; that awarding damages to plaintiffs  while leaving less litigious customers paying the  filed rates would be discriminatory; and that a  damages assessment would necessarily require an  independent rate-setting proceeding in which the  court would have to guess what lower rate the  agency should have chosen. 260 U.S. at 163-64.  Although the doctrine had come under some  criticism, the Supreme Court reaffirmed it in  Square D Co. v. Niagara Frontier Tariff Bureau,  Inc., 476 U.S. 409, 424 (1986), and we are bound  to follow it.


65
The Goldwasser plaintiffs argue that Ameritech's  rates should not be shielded by the doctrine  because, although the state public utility  commissions nominally oversee its rate-setting,  they rarely exercise their muscle and thus give  no meaningful review to the rate structure. The  Supreme Court rejected precisely this argument in  Square D, 476 U.S. at 417 n.19, and this court  did the same in In re Wheat Rail Freight Rate  Antitrust Litigation, 759 F.2d 1305, 1313 (7th  Cir. 1985). We reject it here again, but with the  additional comment that the process established  in sec. 252 of the 1996 Act for review of  negotiated agreements, both for substance and for  implementation, provides an extra safeguard  against indolent agencies. Furthermore, the  record thus far is one of active use of these  review procedures; there would be no basis at all  to find that they are illusory.


66
We thus agree with the district court that the  plaintiffs cannot pursue their damages claim  under the 1996 Act, because the monopoly claim  these plaintiffs are trying to assert necessarily  implicates the rates Ameritech is charging. To  the extent they are seeking damages under the  Sherman Act, the same analysis applies.

III

67
The judgment of the district court is AFFIRMED.